t c memo united_states tax_court douglas d and brenda d child petitioners v commissioner of internal revenue respondent docket no filed date dale g siler and michael c walch for petitioners r craig schneider for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a total of dollar_figure in deficiencies in petitioners’ federal income taxes and a total 1all numerical amounts are rounded to the nearest dollar all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure of dollar_figure in fraud penalties for years through the years at issue petitioner husband petitioner a medical doctor participated in a tax scheme developed and promoted by dennis evanson in which professional insurance premiums were paid to an offshore entity and repatriated through a home equity loan we are asked to decide several issues first we are asked to decide whether petitioners are entitled to deduct professional insurance payments and home mortgage interest payments resulting from the tax_evasion scheme we find that they are not entitled to the deductions we must also decide whether petitioners failed to report gross_income which we so find we must also decide whether petitioner’s overstating deductions and underreporting income were attributable to fraud we hold that they were attributable to fraud findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioners resided in utah at the time they filed the petition 2respondent argues alternatively that petitioners are liable for the sec_6662 accuracy-related_penalties for taxable years through respondent concedes that petitioner wife is not liable for the sec_6663 fraud penalties respondent further concedes that petitioner wife is not liable for the sec_6662 accuracy-related_penalties if petitioner husband is found liable for the fraud penalties because we find that petitioner husband is liable for the fraud penalties petitioner wife is not liable for either the fraud or the accuracy-related_penalties i dennis evanson’s tax sheltering schemes respondent began examining petitioners’ income_tax returns as part of respondent’s examination of dennis evanson evanson evanson designed organized promoted and sold various schemes to help his clients shelter income from taxation he was ultimately convicted of federal_income_tax evasion by a jury in all of evanson’s tax_evasion schemes used sham transactions to transfer clients’ untaxed income to offshore entities evanson created and controlled the funds were typically returned to the clients disguised as disbursements from fictitious loans to avoid taxation evanson charged his clients an enrollment fee and an additional fee ranging from to percent of the client’s tax savings not a fixed fee evanson’s accountant brent metcalf metcalf created allocation reports listing each client’s tax savings and evanson’s commission metcalf also maintained the international capital management icm account a general ledger showing the aggregate of the client’s deposits withdrawals and transfers of funds among all the different evanson’s entities metcalf was convicted of promoting a tax_fraud scheme in a fraudulent insurance expense method one scheme evanson developed and used was the fraudulent insurance expense method under this method evanson’s clients would purchase fictitious insurance from an offshore company known as commonwealth professional reinsurance ltd commonwealth that evanson established in nevis british west indies evanson was also an agent for commonwealth the amount of the premium the client paid for the insurance_policy was based on the amount of income the client wished to shelter from taxation the premiums evanson’s clients paid to commonwealth were typically higher than premiums for actual insurance purchased in the domestic market evanson’s clients sought to further reduce or eliminate their tax_liabilities by claiming the insurance premiums_paid to commonwealth as business_expenses the funds paid_by the evanson’s client were moved from the offshore bank account commonwealth owned to an offshore bank account controlled by medcap management ltd medcap another entity evanson created and controlled the amount_paid was also credited on the icm account the client could then invest the funds in other evanson entities or could have the funds repatriated to the client through one of the various schemes evanson designed to avoid taxation b fraudulent mortgage interest_deduction method most of evanson’s clients had their money repatriated tax free through fraudulent loans issued by cottonwood financial services lc cottonwood a utah limited_liability_company evanson established as with commonwealth evanson was the agent for cottonwood he determined which clients would receive the loan distributions and in what amounts medcap would then lend the funds to cottonwood and metcalf would distribute the funds to the client if a client elected to make a payment the amount_paid was credited to the offshore icm account not to the cottonwood account the loans from cottonwood were frequently characterized as home equity loans so that the client would claim a home mortgage interest_deduction on his or her personal income_tax return further reducing or eliminating his or her tax_liability the home equity loan was designed to have a high interest rate to create a larger deduction for the client ii petitioners’ participation in evanson’s tax_evasion schemes petitioners were clients of evanson during the eight years at issue petitioners first met evanson at a new year’s party with some friends evanson’s wife is the sister of petitioner wife’s good friend petitioner was a highly compensated medical doctor specializing in radiology he felt however that his compensation was relatively low compared to that of other doctors in his specialty with evanson’s assistance petitioners entered into arrangements with commonwealth and cottonwood that followed the tax_evasion scheme just described a petitioner’s professional insurance with commonwealth petitioner entered into a written contract with commonwealth for professional insurance on date while petitioner was on vacation in the cayman islands evanson acted on commonwealth’s behalf the commonwealth policy provided petitioner with fictitious insurance as provided in evanson’s tax_evasion scheme petitioner already had various claims made insurance policies from insurance_companies in utah the alleged purpose of the commonwealth policy was to supplement petitioner’s claims made policies by providing retroactive tail coverage and increasing petitioner’s per claim and aggregate coverage limits to dollar_figure million and dollar_figure million dollar_figure million claim limits respectively the commonwealth policy was unnecessary however because all petitioner’s claims made policies had a retroactive date of date which was before petitioner began practicing medicine all claims were therefore covered by petitioner’s existing claims made policies the commonwealth policy also did not provide petitioner with increased dollar_figure million claim limits instead the policy limited commonwealth’s liability to the amount of premiums petitioner paid during the year in which the claim occurred these amounts ranged during the years at issue from only dollar_figure to dollar_figure less than one percent of the alleged dollar_figure million claim limits moreover the premiums petitioner paid to commonwealth were between seven and eleven times the premiums he paid for his claims made policies which was consistent with evanson’s tax scheme commonwealth also never paid a claim against petitioner during any of the eight years at issue petitioner’s arrangement with commonwealth was not well documented there was no written contract in effect between petitioner and commonwealth during the years at issue petitioner did not enter into any written contracts with commonwealth aside from the initial agreement executed in date that expired a year later in date in contrast all of petitioner’s claims made policies were written petitioner also agreed telephonically to changes in the commonwealth premium amount even though his claims made policies required all changes to be in writing additionally the only record petitioner produced of the commonwealth premium payments was an undated quicken file he had prepared himself petitioner did not produce any invoices from commonwealth despite the lack of substantiation petitioners claimed a total of dollar_figure of business_expense deductions for insurance premiums on the commonwealth policy for taxable years through b petitioners’ home equity loan from cottonwood petitioners also entered into a home equity line revolving credit agreement home equity loan with cottonwood in furtherance of evanson’s tax scheme petitioners created the home equity loan on date eight months after obtaining the insurance_policy from commonwealth to repatriate the amounts petitioner paid to commonwealth as premiums again evanson acted on behalf of cottonwood petitioners also executed a mortgage on their north logan utah residential property the property in favor of cottonwood at that time but cottonwood did not record the mortgage neither petitioners nor cottonwood followed any of the formalities associated with a home equity loan there were no written contracts notes mortgages or trust deeds between petitioners and cottonwood other than the home equity loan agreement and the unrecorded mortgage the cottonwood home equity loan had a stated credit limit of dollar_figure but petitioners were able to receive disbursements exceeding the credit limit without providing updated financial information or updated property appraisals because the home equity loan was based on the amount of premiums_paid to commonwealth in fact the home equity loan had an unpaid balance in date of dollar_figure almost four times the stated credit limit cottonwood never filed a notice of default with the cache county recorder’s office against petitioners’ property even though petitioners failed to make sufficient payments to reduce the debt in addition petitioners did not pay off the cottonwood home equity loan when they sold the property furthermore petitioners did not list or disclose the cottonwood home equity loan on a loan application with bank of utah on date petitioners failed to disclose the home equity loan even though they made an interest payment to cottonwood approximately two months before submitting the loan application petitioners also failed to list or disclose the cottonwood home equity loan on an application to refinance the property with market street mortgage company market street in petitioners made several changes to the market street loan application but they did not include the home equity loan with cottonwood petitioners had a duty to review both the bank of utah and the market street loan applications and sign under penalty of perjury that the information provided was true petitioner was credit worthy given his high-income profession petitioners’ residential loans with bank of utah and market street had interest rates of and percent respectively in contrast the cottonwood home equity loan had a stated_interest rate of dollar_figure percent which was almost twice the interest rates on petitioners’ other residential loans metcalf as a representative of cottonwood sent annual letters to petitioner informing him of accrued interest on the home equity loan petitioner could pay the accrued interest which he occasionally did petitioners were also unable to document the home mortgage interest deductions they claimed to cottonwood the parties have stipulated however that petitioners claimed a total of dollar_figure of mortgage interest deductions on the cottonwood home equity loan for taxable years through and c conclusion we find that petitioners participated in evanson’s tax_evasion schemes during the years at issue petitioner’s conduct in sending money to the offshore_account of commonwealth or repatriating those funds to himself through advances on the home equity loan with cottonwood followed the tax_evasion scheme evanson outlined petitioner’s participation in the schemes was also well documented in evanson’s records petitioner was listed as a client on evanson’s allocation report and had amounts credited on the evanson’s offshore accounts that matched the premium payments made to commonwealth moreover petitioners made draws on the cottonwood line of credit in sufficient amounts to pay the insurance premiums to commonwealth iii unreported income determined through bank account deposits petitioners maintained two personal bank accounts with zions bank in and respondent determined petitioners’ unreported adjusted_gross_income for taxable_year sec_2002 and as follows dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number total bank_deposits less reduction for nontaxable sources less income reported net taxable deposits unreported adjusted_gross_income respondent determined based on bank account deposits that petitioners had unreported gross_income of dollar_figure in and dollar_figure in petitioner claimed that the deposits were interaccount transfers and other nontaxable deposits but produced at trial evidence of deposits that had already been factored into respondent’s bank deposit analysis as nontaxable deposits petitioner also provided handwritten summaries and explanations of the unreported income that petitioner had prepared himself petitioner did not produce any admissible receipts books records or other documents identifying the source of the deposits iv the deficiency_notice respondent issued the deficiency_notice for taxable years through to petitioners on date respondent disallowed the deduction for professional insurance premiums petitioner claimed he paid to commonwealth during taxable years through respondent also disallowed home mortgage interest deductions petitioners claimed on the cottonwood home equity loan for through and respondent also determined in the deficiency_notice that petitioners had unreported gross_income in and and that petitioner was liable for the fraud penalties in the deficiency_notice petitioners timely filed a petition to contest the determinations in the deficiency_notice opinion we are asked to decide whether petitioners who invested in a tax_evasion scheme are entitled to deduct professional insurance premium payments and home mortgage interest payments stemming from their participation in the scheme we must also decide whether petitioners failed to report gross_income and whether petitioner is liable for the fraud_penalty we address each of these issues in turn i deductibility of professional insurance premiums we first address whether petitioners may deduct professional insurance premiums_paid by petitioner a medical doctor on the commonwealth policy we begin with general principles of tax litigation deductions are a matter of legislative grace and the taxpayer has the burden of proving that he or she is entitled to the claimed deductions rule a 503_us_79 taxpayers may fully deduct all ordinary and necessary business_expenses paid_or_incurred during the taxable_year sec_162 where transactions lack a business_purpose and are undertaken solely for tax_avoidance purposes however their tax consequences will be determined based on substance and not form see 293_us_465 accordingly all deductions stemming from a sham_transaction will be disallowed 77_tc_708 the inquiry into whether a transaction has economic_substance focuses on whether the transaction at issue had any practical economic consequences other than the creation of tax benefits and whether the taxpayer had a valid business_purpose or profit_motive 157_f3d_231 3d cir affg on this issue tcmemo_1997_ the taxpayer bears the burden of proving that the challenged transaction was not a sham_transaction lacking economic_substance rule a 94_tc_738 respondent argues that petitioners are not entitled to deduct the premium payments to commonwealth because the insurance arrangement lacked economic_substance we must first determine therefore whether petitioner’s arrangement with commonwealth was a true insurance arrangement with practical economic consequences there is no clear set of criteria for determining whether an insurance arrangement exists and this court will consider all of the relevant facts and circumstances 972_f2d_858 7th cir affg in part and revg in part 96_tc_61 historically and commonly insurance involves risk-shifting and risk-distributing 312_us_531 shifting risk entails the transfer of the impact of a potential loss from the insured to the insurer 84_tc_948 affd 811_f2d_1297 9th cir if the insured has shifted its risk to the insurer then a loss by or a claim against the insured does not affect it because the loss is offset by the proceeds of an insurance payment id an insurance premium is generally the cost for shifting risk see id petitioner’s arrangement with commonwealth was not a true insurance arrangement because it did not effectively shift or distribute any risk from petitioner to commonwealth the policy that petitioner argues was in effect for the years at issue limited commonwealth’s liability unlike the asserted dollar_figure million claim limits commonwealth’s liability was limited to the amount of premiums petitioner paid during the year of the claim petitioner remained liable for any claims exceeding the amount of premiums commonwealth never assumed the risk for claims exceeding the premium payments nor did petitioner and commonwealth distribute the risk to other parties we find telling that commonwealth never paid any claim during any of the years at issue nor for that matter was the alleged policy to cover any claims not already covered under petitioner’s claims made policies we therefore find that petitioner’s arrangement with commonwealth was not a true insurance arrangement with practical economic consequences we find instead that the only economic consequence of petitioner’s arrangement with commonwealth was the creation of tax benefits petitioner avoided taxation by transferring income disguised as premium payments to commonwealth an offshore entity the premium payment amount was based on the amount petitioner sought to shelter from income rather than on the cost of shifting risk petitioner was able to further reduce his tax_liability by claiming a deduction for the alleged premium payments moreover the arrangement with commonwealth followed evanson’s fraudulent insurance expense scheme further indicating that its main purpose was to avoid taxation we find therefore that the commonwealth transaction was a sham_transaction lacking any economic_substance accordingly we hold that petitioner is not entitled to deduct any premium payments to commonwealth for through ii deductibility of home equity loan interest payments we now turn to the deductibility of interest_paid on the cottonwood home equity loan despite a prohibition against deducting personal_interest a taxpayer may deduct interest_paid on a mortgage on real_property of which he or she is the legal or equitable owner provided it is qualified_residence_interest see sec_163 respondent argues that petitioners are not entitled to deduct the payments to cottonwood because the home equity loan arrangement was a sham we agree the cottonwood home equity loan did not have any practical economic consequences other than tax benefits we find instead that the home equity loan was not a legitimate home equity loan first the amount of the cottonwood loan was never tied to the home equity of petitioners’ property and petitioners were able to borrow in excess of the credit limit without providing updated financial information or an updated property appraisal petitioners also did not pay off the loan when they sold the property which is the quintessential antithesis of normal business practices 3qualified residence interest is any interest_paid or accrued during the taxable_year on acquisition_indebtedness or home_equity_indebtedness see sec_163 home_equity_indebtedness is any indebtedness secured_by the qualified_residence of the taxpayer to the extent the aggregate amount of such indebtedness does not exceed the fair_market_value of the qualified_residence reduced by the amount of acquisition_indebtedness on the residence see sec_163 second neither petitioners nor cottonwood followed standard protocols with a mortgage cottonwood never filed a formal deed_of_trust or a notice of default against petitioner and petitioners did not disclose the home equity loan on either the bank of utah or the market street loan application finally the loan advances were actually repatriation of amounts petitioners paid under the fraudulent insurance expense method we find that the sole economic consequence of the cottonwood arrangement was the generation of mortgage interest deductions the interest rate on the cottonwood home equity loan was almost double the interest rate on petitioners’ other residential loans to generate a larger deduction furthermore the arrangement followed evanson’s fraudulent insurance expense scheme for avoiding taxation accordingly we find that the cottonwood home equity loan lacked economic_substance aside from generating tax benefits and that petitioners therefore are not entitled to deduct any home equity loan interest payments to cottonwood during the years at issue iii unreported taxable_income for and we now address whether petitioner failed to report the amounts of gross_income for and that respondent determined under the bank account deposits method gross_income generally includes all income from whatever source derived sec_61 taxpayers must keep adequate books_and_records from which their correct_tax liability can be determined sec_6001 when a taxpayer fails to keep records the commissioner has discretion to reconstruct the taxpayer’s income by any reasonable means sec_446 937_f2d_1548 10th cir affg tcmemo_1989_552 281_f2d_100 9th cir affg tcmemo_1958_94 we have previously approved the use of the bank_deposits method as a means of income reconstruction 102_tc_632 96_tc_858 affd 959_f2d_16 2d cir the bank_deposits method assumes that all money deposited into a taxpayer’s bank account during a particular period constitutes taxable_income clayton v commissioner supra pincite the commissioner must take into account however any known nontaxable source or deductible expense id pincite the taxpayer bears the burden of demonstrating that the commissioner’s determination is erroneous 695_f2d_145 5th cir kling v commissioner tcmemo_2001_78 seidenfeld v commissioner tcmemo_1995_61 respondent determined through bank_deposits analysis that petitioners failed to report taxable deposits in and petitioners claim that the deposits were interaccount transfers or other nontaxable deposits such as refunds and reimbursements in keeping with petitioners’ failure to maintain adequate_records to substantiate the evanson’s transactions petitioners did not produce the receipts or otherwise present any books records or other testimony that would support this assertion the only evidence petitioner presented identifying the deposits at issue was documents that petitioner prepared himself petitioners produced no corroborating evidence other than petitioner’s own self-serving testimony which we are not required to accept and which we do not in fact find to be credible see 99_tc_202 we therefore find that petitioners have failed to meet their burden and we sustain respondent’s determination that petitioners failed to report income in the amounts respondent determined for and iv sec_6663 fraud_penalty we next consider whether petitioner is liable for the sec_6663 fraud penalties fraud is an intentional wrongdoing on the part of the taxpayer with the specific purpose of evading a tax believed to be owing 829_f2d_828 9th cir affg tcmemo_1986_223 767_f2d_618 9th cir affg tcmemo_1983_249 a penalty equal to percent of the underpayment will be imposed if any part of the taxpayer’s underpayment of federal 4petitioner produced at trial evidence that had already been factored into respondent’s bank deposit analysis as nontaxable deposits income_tax is due to fraud see sec_6663 further if any portion of the underpayment is attributable to fraud the entire underpayment will be treated as attributable to fraud unless the taxpayer establishes by a preponderance_of_the_evidence that part of the underpayment is not due to fraud sec_6663 respondent has the burden of proving by clear_and_convincing evidence that an underpayment exists for each of the years in issue and that some portion of the underpayment is due to fraud see sec_7454 rule b fraud is never presumed but must be established by independent evidence that establishes fraudulent intent edelson v commissioner supra pincite 55_tc_85 courts have developed several indicia or badges_of_fraud from which fraudulent intent can be inferred they include understating income maintaining inadequate records engaging in a pattern of behavior that indicates an intent to mislead concealing assets providing implausible or inconsistent explanations of behavior filing false documents and failing to provide documents to the commissioner during examination 796_f2d_303 9th cir affg tcmemo_1984_601 cooley v commissioner tcmemo_2004_49 although no single factor is necessarily sufficient to establish fraud a combination of several of these factors may be persuasive evidence of fraud bradford v commissioner supra pincite 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 niedringhaus v commissioner supra pincite we now apply these criteria to petitioner’s situation to determine whether there are any badges_of_fraud first petitioner’s nonreporting of income and claiming of sham deductions resulted in an underpayment for each of the years at issue we find petitioner’s nonreporting of income and overstating deductions to be indicia of fraud additionally petitioner failed to maintain adequate_records to substantiate the income as well as the deductions petitioner failed to produce documents to substantiate the taxable deposits at issue he also failed to produce all insurance policies that were in effect during the years at issue including claims made policies despite respondent’s issuance of a subpoena petitioner argues that the commonwealth policy was unwritten and could be modified orally in contrast to his claims made policies which required changes to be in writing we find it hard to believe that petitioner would have relied on an unwritten policy with commonwealth particularly given the substantial amounts of the premium payments equally telling is the lack of records for the inflated home equity loan arrangement petitioner brazenly claimed interest deductions on a home equity loan that had exceeded the dollar_figure credit limit we find petitioner’s failure to maintain adequate_records to be an indicium of fraud the sham transactions petitioner participated in were designed by evanson to mislead the internal_revenue_service irs into treating otherwise taxable_income as nontaxable in fact evanson was convicted of tax_evasion for organizing and promoting the transactions as part of evanson’s tax_evasion schemes petitioner made payments disguised as insurance premiums to an offshore entity the funds were returned to him disguised as loan advances to avoid taxation petitioner further reduced or eliminated his taxable_income by claiming sham deductions from the transactions the tax_evasion schemes also enabled petitioner to conceal income petitioner had amounts credited on medcap’s offshore accounts that matched the premium payments he had made to commonwealth we find that petitioner participated in evanson’s schemes to mislead the irs and conceal assets and that his participation is an indicium of fraud petitioner also provided implausible explanations of his behavior in an attempt to conceal the fraudulent nature of the evanson’s transactions for example petitioner claimed that the commonwealth policy provided supplemental insurance even though the policy was unwritten and failed to provide coverage beyond his existing claims made coverage petitioner was unable to explain how he could receive loan advances on the cottonwood home equity arrangement in excess of the credit limit without providing updated financial information and without cottonwood’s filing a notice of default we find petitioner’s implausible explanations to be indicia of fraud petitioner filed false documents when he failed to report the cottonwood home equity loan on loan applications submitted to bank of utah and market street in and respectively petitioner claims that his failures to disclose the cottonwood home equity loan on both documents were inadvertent oversights and that someone else prepared the paperwork he asks us to ignore his obligation to verify the accuracy of the documents before he signed them under penalties of perjury we are not disposed to turn a blind eye to such oversights especially when a tax scheme is being used to inflate deductions and deflate income we find petitioner’s failure to disclose the cottonwood home equity loan to be an indicium of fraud finally petitioner did not respond to a subpoena issued by respondent we find petitioner’s failure to cooperate with respondent to be a further indicium of fraud most of the badges_of_fraud upon which this court customarily relies are present in this case respondent has also established that petitioner received unreported income and claimed false deductions and that the nondisclosure of the income and the claiming of sham deductions resulted in an underpayment for each of the years at issue considering all the facts and circumstances we find that respondent has proven by clear_and_convincing evidence that petitioner fraudulently intended to evade taxes accordingly petitioner is liable for the sec_6663 fraud penalties for the years at issue because of our holding regarding the fraud penalties under sec_6663 we need not address whether petitioner is liable for the accuracy-related_penalties under sec_6662 we have considered all other arguments in rendering our decision and to the extent they are not mentioned we find them to be irrelevant moot or meritless to reflect respondent’s concessions an appropriate decision will be entered
